DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show details of the invention besides boxes and numbers, they should have sufficient detail to know what each item is once familiar with the specification and numbers are not sufficient.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise.  In addition, the form and legal phraseology often used in patent claims, should be avoided.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Range Extender Engine control for charging a hybrid battery.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bennett (U.S. Pub. No. 2020/0001858).
Regarding claim 1, Bennett discloses a system for controlling an operating point of a power source for a propulsive e-machine in a hybrid electric vehicle, comprising: 
a power train comprising a power source (200 and 106) and at least one propulsive e-machine, wherein the power source comprising an integrated starter generator (210) and an internal combustion engine (220), 
wherein at least one desired operating point for the power source comprising at least one characteristic parameter (shown in fig. 5 and discussed in paragraph 43 the SOC is the parameter); and 
an operating point component configured to query the at least one desired operating point and to distribute the control of the at least one desired operating point to 
a control of the internal combustion engine (paragraph 4 discloses turning on the engine) or 
to a control of the integrated starter generator control (paragraph 7 discloses controlling the electric macine); 
wherein: in case the at least one characteristic parameter (SOC) of the at least one desired operating point being in a predetermined limit, the operating point component distributes the control of the at least one desired operating point to the control of the internal combustion engine (paragraphs 44 discloses operating the engine based on the SOC); and 
in case the at least one characteristic parameter of the at least one desired operating point being beyond the predetermined limit, the operating point component distributes the control of the at least one desired operating point to the control of the integrated starter generator (paragraph 44 discloses not operating the engine based on the SOC).
Regarding claim 2 which depends from claim 1, Bennett discloses wherein the desired operating point is determined by using a desired power of the propulsive e-machine and feedback information of the power train and/or an electrical system power drain (discussed in paragraph 43) of the hybrid electric vehicle and/or a charge state of a battery of the hybrid electric vehicle.
Regarding claim 3 which depends from claim 1, Bennett discloses wherein the control, which has not been distributed the control over the desired operating point, keeps its control parameters constant (paragraph 42 discloses maintaining a mode of operation); and the control, which has been distributed the control over the desired operating point, readjusts its control parameters in order to approximate the desired operating point (paragraph 43 discloses that the mode of operation can change).
Regarding claim 4 which depends from claim 1, Bennett discloses wherein the desired operating point comprises a rotational speed (paragraph 43 discloses a rotational speed) and/or a torque of the power source (speed option addressed).
Regarding claim 5 which depends from claim 1, Bennett discloses wherein a requested charge power of the power source (paragraph 43) is determined by using the desired power of the propulsive e-machine and feedback information of the power train (paragraphs 44 and 45).
Regarding claim 6 which depends from claim 5, Bennett discloses wherein an information of the requested charge power is transmitted to the control of the internal combustion engine and to the control of the integrated starter generator (paragraph 42).
Regarding claim 7 which depends from claim 1, Bennett discloses wherein the at least one characteristic parameter comprises an operating state of the power source. wherein the operating state is either stationary or dynamic (the citation either turns on or off the engine and if the engine is off the starter is controlled so an on or off state can also be used as the parameter).
Regarding claim 8 which depends from claim 7, Bennett discloses wherein the operating state is determined by comparing the desired operating point with a current operating point (paragraph 54 discloses how the controller knows the engine is off by a zero RPM and no fueling).
Regarding claim 9 which depends from claim 1, Bennett discloses further comprising a plurality of desired operating points (paragraph 43).
Regarding claim 10 which depends from claim 1, Bennett discloses wherein the operating point component queries the at least one desired operating point and distributes the control of the at least one desired operating point to the control of the internal combustion engine (paragraph 43) or to the control of the integrated starter generator continuously (engine option addressed).
Regarding claim 11, Bennett discloses a control device for controlling an operating point of a power source for a propulsive e-machine in a hybrid electric vehicle, comprising: 
an internal combustion engine control configured to control a supply of a mechanical power of an internal combustion engine in dependency of at least one desired operating point; an integrated starter generator control configured to control a supply of an electric power of an integrated starter generator in dependency of the at least one desired operating point: and an operating point component configured to query the at least one desired operating point and to distribute a control of the at least one desired operating point to the internal combustion control or to a control of the integrated starter generator control (the limitations of this claim have been addressed above in claim 1).
Regarding claim 12 which depends from claim 11, Bennett discloses further comprising: 
an energy management component (102) configured to determine a desired electric power for a propulsive e-machine: 
a charge power component (230) configured to determine a requested charge power for a power source comprising an integrated starter generator and an internal combustion engine, an operating point component configured to determine the desired operating point (paragraph 43): and 
a feedback component (paragraph 37 discloses sensors) configured to provide feedback information to the energy management component and/or charge power component and/or operating point component and/or the operating point component.
Regarding claim 13 which depends from claim 12, Bennett discloses wherein: the operating point component provides the information of the desired operating point to the operating point component: and the energy management component provides the information of the desired electric power to the charge power component (shown in the figures).
Regarding claim 14 which depends from claim 11, Bennett discloses wherein the feedback information comprises current rotational speed (paragraph 43) and/or torque of the electric engine (speed option addressed).
Regarding claim 15 which depends from claim 11, Bennett discloses wherein the control device is utilized in a hybrid electric vehicle (shown in fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747